 

 

 

 

 

 

 

Application for Search and Seizure Warrant FILED LODGED
RECEIVED
UNITED STATES DISTRICT COURT 09/21/2021
; for the ; CLERK U.S. DISTRICT COURT
Western District of Washington WESTERN DISTRICT OF WASHINGTON AT TACOMA
In the Matter of the Search of: Case No.

3:21-mj-05195
Gregory R. JOHNSON

APPLICATION FOR A SEARCH WARRANT FOR BLOOD SAMPLE

I, Timothy R. Scholl, a federal law enforcement officer or an attorney for the government, request a
search warrant and state under penalty of perjury that I have reason to believe that a sample of blood consisting of
one of more tubes or vials should be taken from the following person:

Gregory R. JOHNSON
located in the Western District of Washington and that this blood sample is evidence of the following crime or crimes.

1] Driving While Under the Influence in violation of RCW 46.61.502, 18 U.S.C. § 13, and
36 C.F.R § 4.23 or 38 C.F.R. § 1.218

Physical Control of a Vehicle While Under the Influence of Alcohol or Drugs in violation
of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

LC] Driver under Twenty-One Consuming Alcohol or Marijuana in violation of RCW
46.61.503 and 18 U.S.C. § 13

LC) Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
C1 Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
O

 

This application is based on the facts set forth in the attached affidavit which is incorporated herein as if
fully set forth.

Pursuant to Fed. R. Crim. P. 4.1 & 41(d)(3), this warrant is presented:
By reliable electronic means. L] Telephonically (and recorded).
———- SCHOLL.TIMOTHY.ROBERT.1300287014
2021.09.21 10:30:20 -07'00'
Set. Timothy R. Scholl
Joint Base Lewi-McChord Police Department

 

The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by

telephone on this 21st day of September, 2021. f Or é fe

THE HON. THERESA L. FRICKE
UNITED STATES MAGISTRATE JUDGE

 
0 OAanNI Dn FP WW NY

NO NO NO NHN NHN NHN KN KN KN RHR RR KR KF RF Re
oN DWN AW BP WN KF DO WN DB Wn BPW NY YK OS

 

 

Case 3:21-mj-05195-TLF Document1 Filed 09/21/21 Page 2 of 6

STATE OF WASHINGTON )
SS

—S

COUNTY OF PIERCE

AFFIDAVIT OF TIMOTHY R. SCHOLL

 

I, Timothy R. Scholl, a Sergeant, Federal Law Enforcement Officer with Joint
Base Lewis-McChord Police Department, Joint Base Lewis-McChord, Washington,
having been duly sworn, state as follows:

AFFIANT BACKGROUND

 

1. I have served as a law enforcement officer for the past 7 years. My training
and experience relevant to the investigation discussed below includes the following:
Basic Training at the Federal Law Enforcement Training Center

Basic Law Enforcement Academy at the Department of Army
Civilian Police Academy

Basic Law Enforcement Academy at the Washington Criminal
Justice Training Commission

Standardized Field Sobriety Testing
Advanced Roadside Impaired Driving Enforcement Training
I began my law enforcement career at the Department of Navy as a civilian Police

Officer for approximately five and a half years. I then joined the Joint Base Lewis-
McChord Police Department in December 2019. I completed Advanced Roadside
Impaired Driving Enforcement Training and am a Standard Field Sobriety Test (SFST)
instructor at Joint Base Lewis-McChord. I have assisted on more than 20 Driving Under
the Influence investigations. I am trained to recognize the signs and evidence of an
alcohol and/or drug related collision. Through my past training and experience I have
learned to recognize the signs of alcohol and/or drug impairment in people and to
determine whether or not a person’s ability to drive a motor vehicle safely is impaired. I
also know from my past training and experience that most drugs once ingested, including

alcohol, will be detectable in a person’s blood.

AFFIDAVIT OF TIMOTHY R. SCHOLL - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OAanNI Dn FP WW NY

NO NO NO NHN NHN NHN KN KN KN RHR RR KR KF RF Re
oN DWN AW BP WN KF DO WN DB Wn BPW NY YK OS

 

 

Case 3:21-mj-05195-TLF Document1 Filed 09/21/21 Page 3 of 6

2. The information presented in this affidavit is:

Based on my personal observations and interviews that I have
conducted.

INTRODUCTION AND PURPOSE OF THE AFFIDAVIT

3. The purpose of this affidavit is to seek a search warrant to authorize me or

 

other law enforcement officers to direct a physician, a registered nurse, a licensed
practical nurse, a nursing assistant as defined in Chapter 18.88A of the Revised Code of
Washington (RCW), a physician assistant as defined in chapter 18.71A of the RCW, a
first responder as defined in chapter 18.73 of the RCW, an emergency medical technician
as defined in chapter 18.73 of the RCW, a health care assistant as defined in chapter
18.135 of the RCW, or any technician trained in withdrawing blood to extract a blood
sample consisting of one or more tubes or vials from Gregory R. JOHNSON (hereafter
“the Subject”). This warrant is requested for the purpose of gathering evidence of the
following crime(s):

C1 Driving While Under the Influence in violation of RCW 46.61.502, 18
U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

Physical Control of a Vehicle While Under the Influence of Alcohol or
Drugs in violation of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R §
4.23 or 38 C.F.R. § 1.218

LC Driver under Twenty-One Consuming Alcohol or Marijuana in violation
of RCW 46.61.503 and 18 U.S.C. § 13

C1 Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
L] Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
O

 

4. I am seeking to present this application for a search warrant by electronic
means because the natural metabolization of alcohol or drugs in the bloodstream may
result in the loss of this evidence in the time it would take to present a search warrant

application in a more traditional fashion.

AFFIDAVIT OF TIMOTHY R. SCHOLL - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OAanNI Dn FP WW NY

NO NO NO NHN NHN NHN KN KN KN RHR RR KR KF RF Re
oN DWN AW BP WN KF DO WN DB Wn BPW NY YK OS

 

 

Case 3:21-mj-05195-TLF Document 1 Filed 09/21/21 Page 4 of 6

SUMMARY OF PROBABLE CAUSE

 

5. As a result of my duties I am familiar with the jurisdictional boundaries of
Joint Base Lewis-McChord, Washington. The incident described below occurred within
these jurisdictional boundaries, an area within the special maritime and territorial
jurisdiction of the United States as defined in 18 U.S.C. § 7.

6. The initial contact with the Subject occurred on September 21, 2021 at
approximately 0805 hours on Mounts Road adjacent Eagles Pride Golf Course, JBLM,
WA 98439. Passerby observed the subject in a driver’s seat appearing to be passed out
and slumped back in the seat, and called 911. I arrived on scene and observed JBLM
EMS talking with the driver/subject. Upon contact with JBLM EMS, the medic stated he
observed signs of drug use, and the subject refused medical attention. As I was walking
over to contact the subject, the subject attempted to start the vehicle, place the vehicle in
drive, and attempt to drive away. I yelled to the driver/subject to stop, he immediately
stopped, looked at me, and attempted to back up to the soft shoulder he was partly on,
before attempting to drive forward. I requested the subject to place the vehicle in park
and turn the vehicle off. The subject placed the vehicle in park, turned the vehicle off,
and removed the keys, placing them on the dash board. I requested the subject’s driver’s
license. After a short search, he advised me he could not find his driver’s license. I had
the subject exit the vehicle and observed a syringe needle cap fall out of the vehicle.

I asked the subject if he was willing to voluntarily conduct a series of standardized
field sobriety tests to determine if he was safe to drive. The subject advised he would.
SFST’s were conducted with positive results. During the Horizontal Gaze Nystagmus
(HGN) test, I observed involuntary jerking of the eyes, maximum deviation, onset prior
to 45 degrees, and lack of smooth pursuit. The Lack of Convergence test was normal,
with the subject’s eyes converging normally to the nose. During the Modified Romberg
Balance test, the subject showed swaying, eye lid tremors, and his estimate of 30 seconds
took 35 actual seconds. During the Walk and Turn (WAT), I observed the subject using
his arms for balance on step two of the first nine steps. During the One Leg Stand (OLS),

AFFIDAVIT OF TIMOTHY R. SCHOLL - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OAanNI Dn FP WW NY

NO NO NO NHN NHN NHN KN KN KN RHR RR KR KF RF Re
oN DWN AW BP WN KF DO WN DB Wn BPW NY YK OS

 

 

Case 3:21-mj-05195-TLF Document1 Filed 09/21/21 Page 5 of 6

the subject used his arms to balance, swayed while balancing, and put his foot down at 25
seconds and picked it back up. The subject voluntarily submitted to a Preliminary Breath
Test, with a result of .000 bRac.

7. Based on my training and experience, I believe the subject may be under
the influence of intoxicants or drugs for the following reasons: the subject had glossy
eyes, pinpoint pupils, slow movement, slow responses, and appeared confused.

8. The Subject:

L] Has refused to take a breath Alcohol test on an instrument approved by
the State Toxicologist or a federal agency for such breath testing.

L] Is being treated in a hospital, clinic, doctor’s office, emergency medical
vehicle, ambulance, or other similar facility, or is at a location that lacks
an instrument approved by the State Toxicologist or a federal agency for
performing such breath testing, and has refused to submit to a blood
test.

L] Is incapable due to physical injury, physical incapacity, or other
physical limitation of submitting to a breath alcohol test, and the
defendant has refused to submit to a blood test.

L] Has refused to submit to a blood test at the request of the undersigned.

L] Was not offered an opportunity to take a breath alcohol test on an
instrument approved by the State Toxicologist or a federal agency for
such breath testing because:

L] The available instrument is currently out of order

L] The individual does not speak English and the implied consent
warnings are not available in a language that the defendant
understands

LO

Submitted to a breath test on an instrument approved by the State
Toxicologist or a federal agency for such breath testing but the breath
alcohol concentration reading of 0.000 is not consistent with the
defendant’s level of impairment suggesting that the defendant is under
the influence of a drug.

 

9. A sample of blood extracted from the subject if taken within a reasonable
period of time after he/she last operated, or was in physical control of, a motor vehicle,

AFFIDAVIT OF TIMOTHY R. SCHOLL - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 ON HD an BPW NY

NO NO NO NO NH NH HN KN KN RR RR KF KF RR FF RS
oN Dn Nn BP WN KF COD OO WN DB Nn FP WY NY KF CO

 

 

Case 3:21-mj-05195-TLF Document1 Filed 09/21/21 Page 6 of 6

may be tested to determine his/her current blood alcohol level and to detect the presence
of any drugs that may have impaired his/her ability to drive. This search warrant is being
requested within 2 hours and 30 minutes after the Subject ceased driving or was found in
in physical control of a motor vehicle.
CONCLUSION
10. For the reasons stated above, I request authority to direct a physician, a
registered nurse, a licensed practical nurse, a nursing assistant as defined in chapter
18.88A of the RCW, a physician assistant as defined in chapter 18.71A of the RCW,
a first responder as defined in chapter 18.73 of the RCW, an emergency medical
technician as defined in chapter 18.73 of the RCW, a health care assistant as defined in
chapter 18.135 of the RCW, or a technician trained in withdrawing blood to extract a
blood sample consisting of one or more tubes or vials from Gregory R. JOHNSON.
11. This application for a warrant is being presented electronically pursuant to
Fed. R. Crim P. 4.1 & 41(d)(3).
I certify (or declare) under penalty of perjury under the laws of the United States
that the foregoing is true and correct to the best of my knowledge, information and belief.
Dated this 21st day of September, 2021.
SCHOLL.TIMOTHY.ROBE
RT.1300287014
<a 2021.09.21 10:29:57
-07'00'
Timothy R. Scholl
Federal Law Enforcement Sergeant

Joint Base Lewis-McChord Police
Department

 

The above-named agent provided a sworn statement attesting to the truth of the

foregoing affidavit on 21st day of September, 2021.

Surety Dyce

THE HON. THERESA L. FRICKE
UNITED STATES MAGISTRATE JUDGE

AFFIDAVIT OF TIMOTHY R. SCHOLL - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
